People v Perez (2018 NY Slip Op 05944)





People v Perez


2018 NY Slip Op 05944


Decided on August 29, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
HECTOR D. LASALLE, JJ.


2016-05929
 (Ind. No. 15-00289)

[*1]The People of the State of New York, respondent,
vOscar Perez, appellant.


Harold, Salant, Strassfield & Spielberg, White Plains, NY (Rachel J. Filastro of counsel), for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Christine DiSalvo and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Barry E. Warhit, J.), rendered March 17, 2016, as amended August 3, 2016, convicting him of attempted murder in the second degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
The record reflects that the defendant's plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Conceicao, 26 NY3d 375, 382; People v Seeber, 4 NY3d 780; People v Fiumefreddo, 82 NY2d 536, 543). Although the defendant, in moving to withdraw his plea of guilty, asserted that the voluntariness of his plea was affected by ineffective assistance rendered by his former attorney, the evidence submitted by the defendant in support of his motion was insufficient to support that assertion. Thus, we agree with the County Court's determination denying the defendant's motion to withdraw his plea of guilty (see People v Frederick, 45 NY2d 520; People v Avery, 18 AD3d 244).
SCHEINKMAN, P.J., RIVERA, CHAMBERS and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court